—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered October 11, 1996, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
Defendant’s suppression motion was properly denied. The record supports the court’s findings that at the time in question defendant was detained for identification purposes rather than being arrested (see, People v Hicks, 68 NY2d 234), and that this detention was based on reasonable suspicion. The description of defendant was sufficiently specific given defendant’s presence at the location specified in the radio communication, in close spatial and temporal proximity to the crime, as well as the fact that defendant was the only individual in the area who matched the description. Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.